DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a step apparatus for an elevated load bed mounted on a vehicle, the vehicle comprising a rear impact guard beam mounted under a rear end of the load bed, the apparatus comprising: top and bottom steps mounted on a step frame; wherein the step frame is adapted to be pivotally attached to the rear impact guard beam about a step pivot axis oriented substantially horizontally and perpendicular to an operating travel direction of the vehicle; wherein the step frame is configured such that when pivotally attached to the rear impact guard beam, the step frame is movable from an operating position, where stepping surfaces of the steps are oriented substantially horizontally, to a stored position where the stepping surfaces of the steps are above and forward of a rear face of the rear impact guard beam; the prior art does not disclose or render obvious, absent impermissible hindsight these features in combination with a roller component rotatably mounted to a bottom rear end of the step frame about a roller rotational axis oriented substantially parallel to the step pivot axis, and located above the step pivot axis, an outer surface of the roller component located rearward of the steps and step frame when the step frame is in the operating position; the roller component configured such that, when the step frame is in the operating position, an upright surface moving toward the step frame contacts the roller component and exerts a forward contact force on the roller component such that the roller component rolls upward along the upright surface and pivots the step frame about the step pivot axis from the operating position to the stored position as required by Claim 1.
Claims 2-9 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618